  Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 1 of 38 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 BATAAN LICENSING LLC,
                                                       C.A. NO. ______________
                        Plaintiff,
    v.                                                 JURY TRIAL DEMANDED

 BRIGHTSIGN LLC,                                       PATENT CASE

                        Defendant.

                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Bataan Licensing LLC files this Original Complaint for Patent Infringement

against BrightSign LLC, and would respectfully show the Court as follows:

                                        I. THE PARTIES

         1.     Plaintiff Bataan Licensing LLC (“Bataan” or “Plaintiff”) is a Texas limited liability

company having an address at 6009 W Parker Rd, Ste 149 – 1117, Plano, TX 75093.

         2.     On information and belief, Defendant BrightSign LLC (“Defendant”) is a limited

liability company organized and existing under the laws of Delaware, with a registered agent at

National Registered Agents, Inc., 1209 Orange Street, Wilmington, DE 19801.

                               II. JURISDICTION AND VENUE

         3.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§ 1331

and 1338(a).

         4.     On information and belief, Defendant is subject to this Court’s specific and general

personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due at least to

its business in this forum. Furthermore, Defendant is subject to this Court’s specific and general

personal jurisdiction because Defendant is a Delaware limited liability company.




                                                  1
  Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 2 of 38 PageID #: 2




       5.      Without limitation, on information and belief, Defendant has derived revenues from

its infringing acts occurring within Delaware. Further, on information and belief, Defendant is

subject to the Court’s general jurisdiction, including from regularly doing or soliciting business,

engaging in other persistent courses of conduct, and deriving substantial revenue from goods and

services provided to persons or entities in Delaware. Further, on information and belief, Defendant

is subject to the Court’s personal jurisdiction at least due to its sale of products and/or services

within Delaware. Defendant has committed such purposeful acts and/or transactions in Delaware

such that it reasonably should know and expect that it could be haled into this Court as a

consequence of such activity.

       6.      Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is organized in Delaware. On information and belief, from and within this

District Defendant has committed at least a portion of the infringements at issue in this case.

       7.       For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                             III. COUNT I
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,174,494)

       8.      Plaintiff incorporates the above paragraphs herein by reference.

       9.      On February 6, 2007, United States Patent No. 7,174,494 (“the ‘494 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘494 Patent is titled

“Method and System for Coded Null Packet-Aided Synchronization.” A true and correct copy of

the ‘494 Patent is attached hereto as Exhibit A and incorporated herein by reference.

       10.     Bataan is the assignee of all right, title and interest in the ‘494 patent, including all

rights to enforce and prosecute actions for infringement and to collect damages for all relevant




                                                  2
  Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 3 of 38 PageID #: 3




times against infringers of the ‘494 Patent. Accordingly, Bataan possesses the exclusive right and

standing to prosecute the present action for infringement of the ‘494 Patent by Defendant.

       11.       The invention in the ‘494 Patent relates to the field of Time Division Multiple

Access (TDMA) synchronization in a Direct Sequence Spread Spectrum communication (DSSS)

system. (Ex. A at col. 1:6-8). The inventor’s recognized inefficiencies of the prior art and

developed an improved method for improved data transmission in TDMA DSSS systems. (Id. at

col. 2:20-30).

       12.       In traditional TDMA systems, a base unit facilitates communication between other

base units and multiple local terminals or handsets. (Id. at col. 1:21-24). The handsets and base

stations are capable of transmitting and receiving data at a particular or group of frequencies. (Id.

at col. 1:24-26). The data signal is broken up into smaller units known as time slots, which may

recur during each cycle of the data signal allowing multiple data transmission sessions to take

place simultaneously. (Id. at col. 1:26-30). Data from a mobile terminal may be transmitted in an

assigned time slot, typically leaving some TDMA time slots unused. (Id. at col. 1:30-36). TDMA

can be used within a DSSS system. (Id. at col. 1:37-38). A DSSS system allows for the original

high powered signal to be transmitted across a wide frequency range, allowing for transmission

with little interference with other signals in that frequency band. (Id. at col. 1:38-50).

       13.       Prior art methods of TDMA for synchronizing a TDMA structure of received data

required decoding the data and determine the reference point in the TDMA structure. This required

the system to reliably detect the boundaries of the data packet, then demodulate, decode, and

process the data packet to extract relevant TDMA information. This initial step of data packet

boundary detection can be difficult to perform in certain conditions, like where the signal-to-noise

ratio is low. (Id. at col. 1:51-61). The typical method required correlating the received data signals




                                                  3
  Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 4 of 38 PageID #: 4




with an appropriate pseudo-noise sequence to determine the correlation peak locations and locking

onto the data packet boundaries. This method, however, does not provide any information about

the TDMA structure until the payload data has been decoded using forward error correction (FEC)

technology. (Id. at col. 1:62-2:4). The inventors therefore developed a method that reliably

determines the TDMA structure of a data signal without decoding the FEC-encoded payload data,

increasing the accuracy and speed of TDMA acquisition. (Id. at col. 2:4-8).

       14.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 19 of the ‘494 patent in Delaware, and elsewhere in the United States, by

performing actions comprising at least performing the claimed method of interpreting a data signal

broken into a plurality of time slots using the BrightSign Mobile devices (“Accused

Instrumentality”) (e.g., https://www.brightsign.biz/digital-signage-products/brightsign-mobile).

       15.      The Accused Instrumentality practices a method of interpreting a data signal (e.g.,

cellular data frame signal over LTE network), the data signal (e.g., cellular data frame signal over

LTE network) being broken into a plurality of time slots (e.g., an LTE data frame comprises

multiple     timeslots).   (E.g.,   https://www.brightsign.biz/digital-signage-products/brightsign-

mobile).




                                                 4
  Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 5 of 38 PageID #: 5




(E.g., https://www.brightsign.biz/application/files/4316/2070/2255/brightSignMobile-datasheet-




                                              5
   Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 6 of 38 PageID #: 6




05102021-web.pdf).




(E.g.,

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.09.00_60/ts_136211v080900p.p

df).

         16.   Upon information and belief, the Accused Instrumentality practices identifying

correlation peaks (e.g., correlation peaks corresponding to different symbols to identify different

symbols boundary) in the data signal (e.g., cellular data frame signal over LTE network), the

correlation peaks corresponding to a subset of the plurality of time slots (e.g., an LTE data frame

having a time slot for special sub-frame), the subset of the plurality of time slots (e.g., an LTE data


                                                  6
   Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 7 of 38 PageID #: 7




frame having a time slot for special sub-frame) including fixed signature data (e.g., Primary

Synchronization signal, sounding reference signals, etc.) representative of information about the

communication       system      (e.g.,    LTE       communication         system).         (E.g.,

https://www.brightsign.biz/digital-signage-products/brightsign-mobile).




(E.g.,

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.09.00_60/ts_136211v080900p.p

df).




(E.g.,

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.09.00_60/ts_136211v080900p.p

df).


                                                7
  Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 8 of 38 PageID #: 8




(E.g., http://www.techplayon.com/lte-tdd-special-subframe-and-its-significance-for-cell-size/).




(E.g., https://www.sharetechnote.com/html/BasicProcedure_LTE_TimeSync.html).




                                                8
  Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 9 of 38 PageID #: 9




(E.g., https://www.sharetechnote.com/html/BasicProcedure_LTE_TimeSync.html).




(E.g., https://www.sharetechnote.com/html/BasicProcedure_LTE_TimeSync.html).




                                           9
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 10 of 38 PageID #: 10




(E.g., https://www.sharetechnote.com/html/BasicProcedure_LTE_TimeSync.html).

       17.        Upon information and belief, the Accused Instrumentality practices associating

logical values (e.g., binary values corresponding to different symbols) with the correlation peaks

(e.g., correlation peaks corresponding to different symbols to identify different symbols boundary)

and decoding the logical values (e.g., binary values corresponding to different symbols) to obtain

the information about the communication system (e.g., LTE communication system). An LTE

user equipment or base station decodes the values received over the LTE data frame signal and

obtain information (e.g., synchronization signals, reference signals, etc.) about LTE

communication system transmitted over LTE network.           As shown below, the symbols are

identified   at     correlation   peaks.      (E.g.,   https://www.brightsign.biz/digital-signage-

products/brightsign-mobile).




                                                10
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 11 of 38 PageID #: 11




(E.g.,

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.09.00_60/ts_136211v080900p.p

df).




(E.g.,

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.09.00_60/ts_136211v080900p.p

df).




                                           11
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 12 of 38 PageID #: 12




(E.g., http://www.techplayon.com/lte-tdd-special-subframe-and-its-significance-for-cell-size/).




(E.g., https://www.sharetechnote.com/html/Handbook_LTE_PSS.html).




                                               12
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 13 of 38 PageID #: 13




(E.g.,

https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.09.00_60/ts_136211v080900p.p

df).




                                           13
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 14 of 38 PageID #: 14




(E.g., https://www.sharetechnote.com/html/FrameStructure_DL.html#RS).




                                           14
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 15 of 38 PageID #: 15




(E.g., https://www.sharetechnote.com/html/BasicProcedure_LTE_TimeSync.html).




                                           15
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 16 of 38 PageID #: 16




(E.g., https://www.sharetechnote.com/html/BasicProcedure_LTE_TimeSync.html).

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,423,982)

       18.     Plaintiff incorporates the above paragraphs herein by reference.

       19.     On September 9, 2008, United States Patent No. 7,423,982 (“the ‘982 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘982 Patent is titled

“Adaptive Communication Modes.” A true and correct copy of the ‘982 Patent is attached hereto

as Exhibit B and incorporated herein by reference.

       20.     Bataan is the assignee of all right, title and interest in the ‘982 patent, including all

rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘982 Patent. Accordingly, Bataan possesses the exclusive right and

standing to prosecute the present action for infringement of the ‘982 Patent by Defendant.

       21.     The invention in the ‘982 Patent relates to the field of communications systems,

more particularly to communication modes in communication systems. (Ex. B at col. 1:6-8). The

inventor’s recognized deficiencies of the prior art and developed an improved method of network


                                                  16
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 17 of 38 PageID #: 17




communication for more efficient transfer of data within a communications network. In particular,

the inventors recognized that communicating using certain protocols may be slow or impaired and

therefore the use of the communication device may experience delays or lack of functionality due

to the slow communications. (Id. at col. 1:39-45). To provide the required level of service, the

inventors recognized the ability of a new inventive method using quadrature phase shift keying

(QPSK) and quadrature amplitude modulation (QAM) modulation schemes for communicating

broadcast and unicast data to provide more effective transfer of data than prior art methods. (Id. at

col. 5:23-34).

       22.       Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 12 of the ‘982 patent in Delaware, and elsewhere in the United States, by

performing actions comprising at least performing the claimed method for implementing a

communication mode for a communication terminal by performing the steps of the claimed

invention     using     the     BrightSign      Mobile     (“Accused     Instrumentality”)     (e.g.,

https://www.brightsign.biz/digital-signage-products/brightsign-mobile).

       23.       The Accused Instrumentality practices a method for implementing a

communication mode (e.g., communication mode for selecting modulation schemes) for a

communication terminal (e.g., the Accused Instrumentality). The Accused Instrumentality

supports Cellular LTE standard, which communicates with a base station using different

modulation       schemes.   (E.g.,   https://www.brightsign.biz/digital-signage-products/brightsign-

mobile).

       24.       Upon information and belief, the Accused Instrumentality performs the step of

receiving a message (e.g., an operating mode change indication) from a remotely located network

control system (e.g., an LTE base station). For example, the Accused Instrumentality receives




                                                  17
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 18 of 38 PageID #: 18




message signals from an associated LTE base station. The base station sends a downlink control

message with a DCI value over a PDCCH channel. The DCI value suggests a modulation scheme

to communicate with the base station.




(E.g., https://www.brightsign.biz/application/files/4316/2070/2255/brightSignMobile-datasheet-



                                              18
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 19 of 38 PageID #: 19




05102021-web.pdf).




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




                                             19
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 20 of 38 PageID #: 20




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




                                             20
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 21 of 38 PageID #: 21




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




                                             21
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 22 of 38 PageID #: 22




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).



                                             22
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 23 of 38 PageID #: 23




       25.     Upon information and belief, the Accused Instrumentality practices, responsive to

the message specifying a first communication mode (e.g., a communication mode with QPSK

modulation scheme), implementing the first communication mode (e.g., a communication mode

with QPSK modulation scheme) including communication with the network control system using

a first type of modulation scheme, wherein the first type of modulation scheme is quadrature phase

shift keying (QPSK), and wherein implementing the first communication mode includes receiving

broadcast data and transmitting and receiving unicast data using the first type of modulation

scheme. The Accused Instrumentality receives a message with a DCI value. The DCI value

suggests modulation scheme to communicate with the base station. When a DCI value indicates

a QPSK modulation scheme, the Accused Instrumentality communicates with the base station

utilizing QPSK modulation scheme. The Accused Instrumentality communicates broadcast and

unicast messages utilizing QPSK modulation. As shown below, when the Accused Instrumentality

determines the modulation order is 2 based on a DCI value or a DCI CRC scrambling

interpretation. The Accused Instrumentality utilizes QPSK modulation for communication with a

base station and utilizes QPSK modulation scheme for uplink and downlink communication.




                                               23
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 24 of 38 PageID #: 24




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




                                             24
Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 25 of 38 PageID #: 25




                                    25
Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 26 of 38 PageID #: 26




                                    26
Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 27 of 38 PageID #: 27




                                    27
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 28 of 38 PageID #: 28




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




                                             28
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 29 of 38 PageID #: 29




       26.    Upon information and belief, the Accused Instrumentality practices, responsive to

the message specifying a second communication mode (e.g., a communication mode with a QAM

modulation scheme), implementing the second communication mode (e.g., a communication mode

with a QAM modulation scheme) including communicating with the network control system using

a second type of modulation scheme, wherein the second type of modulation scheme is quadrature

amplitude modulation (QAM). When the received DCI value indicates QAM modulation scheme,

the Accused Instrumentality communicates with the base station utilizing a QAM modulation

scheme. As shown below, when the Accused Instrumentality determines the modulation order is

other than 2 based on a DCI value or a DCI CRC scrambling interpretation, the Accused

Instrumentality utilizes a QAM modulation for communication with a base station. The Accused

Instrumentality utilizes a QAM modulation scheme for the uplink and downlink communication.




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136212/08.08.00_60/

ts_136212v080800p.pdf).




                                             29
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 30 of 38 PageID #: 30




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136212/08.08.00_60/

ts_136212v080800p.pdf).




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136212/08.08.00_60/
ts_136212v080800p.pdf).




                                             30
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 31 of 38 PageID #: 31




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136212/08.08.00_60/

ts_136212v080800p.pdf).




                                             31
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 32 of 38 PageID #: 32




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




                                             32
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 33 of 38 PageID #: 33




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).



                                             33
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 34 of 38 PageID #: 34




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136213/08.08.00_60/

ts_136213v080800p.pdf).




                                             34
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 35 of 38 PageID #: 35




(E.g., https://www.sharetechnote.com/html/Handbook_LTE_MCS_ModulationOrder.html).




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.09.00_60/

ts_136211v080900p.pdf).




                                             35
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 36 of 38 PageID #: 36




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.09.00_60/

ts_136211v080900p.pdf).




(E.g., https://www.etsi.org/deliver/etsi_ts/136200_136299/136211/08.09.00_60/

ts_136211v080900p.pdf).

       27.    Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates



                                             36
 Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 37 of 38 PageID #: 37




Plaintiff for such Defendant’s infringement of the ‘494 patent and ‘982 patent, i.e., in an amount

that by law cannot be less than would constitute a reasonable royalty for the use of the patented

technology, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        28.    On information and belief, Defendant has had at least constructive notice of the

‘494 Patent, and ‘982 Patent, by operation of law and marking requirements have been complied

with.

                                      V. JURY DEMAND

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  VI. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

        a.     Judgment that one or more claims of United States Patent No. 7,174,494 have been
               infringed, either literally and/or under the doctrine of equivalents, by Defendant;

        b.     Judgment that one or more claims of United States Patent No. 7,423,982 have been
               infringed, either literally and/or under the doctrine of equivalents, by Defendant;

        c.     Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other conduct
               complained of herein;

        d.     That Plaintiff be granted pre-judgment and post-judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein;

        e.     That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.




                                                 37
Case 1:21-cv-01072-UNA Document 1 Filed 07/27/21 Page 38 of 38 PageID #: 38




July 27, 2021                        CHONG LAW FIRM P.A.

OF COUNSEL:                           /s/ Jimmy Chong
                                     Jimmy Chong (#4839)
                                     2961 Centerville Road, Suite 350
David R. Bennett                     Wilmington, DE 19808
Direction IP Law                     Telephone: (302) 999-9480
P.O. Box 14184                       Facsimile: (302) 800-1999
Chicago, IL 60614-0184               Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com
                                     Attorneys for Plaintiff Bataan Licensing LLC




                                    38
